—In an action to recover damages for legal malpractice and breach of contract, the defendants appeal from an order of the Supreme Court, Suffolk *527County (Doyle, J.), dated May 17, 1999, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendants’ contention, the applicable Statute of Limitations (see, Santulli v Englert, Reilly & McHugh, 78 NY2d 700) was tolled since they continuously represented the plaintiffs by performing legal services in connection with obtaining approvals from the Town of Riverhead for the development of the plaintiffs’ parcel. Those legal services were related to the matter from which the malpractice claim arose (see, Weiss v Manfredi, 83 NY2d 974; Kuritzky v Sirlin & Sirlin, 231 AD2d 607; Luk Lamellen U. Kupplungbau GmbH v Lerner, 166 AD2d 505). Ritter, J. P., Sullivan, Altman and Feuerstein, JJ., concur.